PER CURIAM:
This claim was submitted upon written stipulation that respondent is liable to claimant in the amount of $500.00 based upon the following facts.
Carl Eugene Shockey is the owner and operator of Gene’s Mobile Homes, a company licensed to transport mobile homes. Gene’s Mobile Homes was formerly Gene Shockey Trucking, and the claim is amended to reflect this change. On August 8, 1983, at approximately 10:15 a.m., claimant’s employee, David W. Shockey, was transporting a mobile home from Danville, Boone County, to Sandyville, Jackson County, West Virginia, on U.S. Route 119. Route 119 is owned and maintained by respondent. While travelling on Route 119, claimant’s vehicle struck a section of highway in which the edge of the pavement and the berm had deteriorated and was approximately 12 inches lower than the main travelled portion of the roadway. As a result of striking the deteriorated berm, the vehicle and mobile home sustained damages. The deteriorated berm presented a hazard and was the proximate cause of the damages suffered by claimant. The vehicle and mobile home sustained damages to the tires, wheels, and axles, and $500.00 is a fair and equitable estimate of the damages.
In view of the foregoing, the Court makes an award to the claimant in the amount stipulated.
Award of $500.00.